*882Contrary to the father’s contentions, the Family Court correctly denied his objections to the Support Magistrate’s order. The Support Magistrate properly declined to draw an adverse inference against the mother for her failure to produce her current child care worker to testify, as testimony from that witness would have been cumulative (see e.g. Austin v Carstens-Elliot, 39 AD3d 443 [2007]; Clements v Lindsey, 237 AD2d 557 [1997]).
In reviewing a determination of the Family Court, great deference should be given to the determination of the Support Magistrate, who was in the best position to evaluate the credibility of the witnesses (see Matter of Kahl-Lapine v Lapine, 35 AD3d 611, 612 [2006]; Matter of Musarra v Musarra, 28 AD3d 668, 669 [2006]; Matter of Mahoney v Goggins, 24 AD3d 668, 669 [2005]; Matter of Penninipede v Penninipede, 6 AD3d 445, 447 [2004]). The record supports the Support Magistrate’s finding that the father was responsible for the total sums of $14,717.50 in child care arrears, and $1,000 in unreimbursed medical expenses for the parties’ children (see Matter of Kahl-Lapine v Lapine, 35 AD3d at 612; Matter of Penninipede v Penninipede, 6 AD3d at 447).
The father’s remaining contentions are without merit. Santucci, J.P., Chambers, Hall and Roman, JJ., concur.